DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ignatchenko et al. US Pub 20140270813 A1 (Ignatchenko).
Regarding claim 1, Ignatchenko teaches an image forming apparatus comprising: 

a communication device (¶0026-¶0028, 212, 213, 214, 216) to communicate with a circuit board attached to a toner refill apparatus (210) that refills toner in the toner cartridge by using a plurality of terminals (i.e., a wired connection such as serial, parallel, Ethernet, and USB, ¶0028); and 
a processor (that executes process 300) to identify a connection state of the toner refill apparatus (step 302) based on a voltage value of at least one of the plurality of terminals (inherent in USB operation, ¶0028). 

Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inokuchi et al. US Pub 2011/0320831 A1 (Inokuchi).
Regarding claim 10, Ignatchenko teaches a toner refill apparatus comprising: 
a bottle to keep toner (61, 62, 63, 64); 
a circuit board that is disposed on the bottle (IC tags 71, 72, 73, 74), and to stores apparatus information and use history information of the toner refill apparatus (¶0032-¶0033);
a plurality of terminals to communicate with a communication device of an image forming apparatus (reader/writer 8, ¶0045); and 
a circuit member to vary, based on infiltration of toner kept in the bottle being completed, a resistance value (R1, 0062) between a first terminal and a second terminal among the plurality of terminals (i.e., fall time voltage, ¶0045).  
Regarding claim 11, Inokuchi teaches the toner refill apparatus of claim 10, wherein the circuit member comprises: 

a second resistance (R2) of which one end is commonly connected to one end of the first resistance and the ground terminal; and 
a fuse (switch 34) of which one end is connected to the other end of the second resistance, and of which another end is connected to the state terminal (¶0034). 
Regarding claim 12, Inokuchi teaches the toner refill apparatus of claim 11, wherein the fuse is to open when infiltration of the toner is completed (I.e., turned off, ¶0006, ¶0052).  
Regarding claim 13, Inokuchi teaches a circuit structure (FIG. 2A) of a toner refill device, comprising: 
a memory to store data (¶0032, 83); 
a data terminal coupled to the memory (82); 
a ground terminal (GND); and 
a state terminal (Vcc2), wherein the memory is formed on a surface of the circuit structure, and WO 2020/149984PCT/US2019/067896 38 wherein the data terminal, the ground terminal, and the state terminal are located on a surface opposite to the surface of the circuit structure (¶0046-¶0048).  
Regarding claim 14, Inokuchi teaches the circuit structure of claim 13, further comprising: 
a first resistor (R1) coupled to the state terminal and the ground terminal (¶0062-¶0063.  
Regarding claim 15, Inokuchi teaches the circuit structure of claim 14, further comprising: 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatchenko et al. US Pub 20140270813 A1 (Ignatchenko) and Tomida et al. US 2016/0226244 A1 (Tomida).
Regarding claim 2, Ignatchenko teaches the image forming apparatus of claim 1, Ignatchenko differs from the instant claimed invention by not explicitly disclosing: the terminals of a USB. However, the configuration and protocols of a USB connection are well-known in the art. Tomida teaches a USB contains a first ground terminal (GND1); a first data terminal (DP1); and a first state terminal (DM1), and wherein the processor is to identify the connection state 
Regarding claim 3, Ignatchenko and Tomida teach the image forming apparatus of claim 2. Ignatchenko differs from the instant claimed invention by not explicitly disclosing: the terminals of a USB. However, the configuration and protocols of a USB connection are well-known in the art. Tomida teaches a fourth ground terminal (GND2); a fourth data terminal (DP2); a fourth state terminal (DM2); and a first resistance disposed between the fourth ground terminal and the fourth state terminal (current detection circuit 13 or 14, ¶0031). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the functional details of a USB taught by Tomida with the device taught by Ignatchenko, since Ignatchenko is silent with regards to the details of the USB connection and Tomida teaches the known techniques which could be implemented in the device of Ignatchenko with the expected result of a functioning USB connection between the refill device and the cartridge or image forming device.
Regarding claim 8, Ignatchenko and Tomida teach the image forming apparatus of claim 2. Ignatchenko differs from the instant claimed invention by not explicitly disclosing: the .


Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art fails to teach or suggest a fuse of which one end is connected to the other end of the second resistance, and of which another end is connected to the fourth state terminal. Claims 5-7 are considered allowable by virtue of their dependence on claim 4.
Regarding claim 9, the prior art fails to teach or suggest WO 2020/149984PCT/US2019/067896the switch is to connect, based on the toner cartridge being rotatively mounted on the toner refill apparatus, the second state terminal and the third state terminal [emphasis added].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852